DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Orin Del Vecchio (Reg. No. 57,777) on 08/02/2021.
The application has been amended as follows: 
14. (currently amended) The method of executing a test on at least one rock or mineral as recited in claim 12, further including the step of providing a magnet, said magnet being releasably secured within said interior volume of said case, said magnet configured to determine magnetic characteristics of the rock or mineral sample.

Corrected Allowable Subject Matter
Claims 1-7, 9-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation, a method of executing a test on at least one rock or mineral sample utilizing a geology materials organizer the method providing a geology materials organizer having a case including a plurality of wall, a lid and the case having an opening providing access to said interior volume, said case being operable to receive and retain a 
Hence the prior art of record fails to teach the invention as set forth in claims 1—7, 9-12 and 14-16. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855